

FIRST AMENDMENT TO SERVICE AGREEMENT


BETWEEN


INTEGRAMED AMERICA, INC.


AND


SEATTLE REPRODUCTIVE MEDICINE, INC., P.S.


THIS FIRST AMENDMENT TO SERVICE AGREEMENT (“First Amendment"), is dated as of
January 14, 2011 by and between IntegraMed America, Inc., a Delaware
corporation, with its principal place of business at Two Manhattanville Road,
Purchase, New York 10577 (“IntegraMed”) and Seattle Reproductive Medicine, Inc.,
P.S., a Washington professional service corporation, with its principal place of
business at 1505 Westlake Avenue North, Seattle, Washington 98109 (“SRM”).


RECITALS:


Whereas, IntegraMed and SRM are parties to a Service Agreement dated January 1,
2004 (the “Agreement”); and


Whereas, pursuant to a Transfer, Assignment, and Custodian Agreement for Patient
Records, Patient Agreements and Biological Materials, Northwest Reproductive
Medicine Associates, PLLC (“NRMA”) has assigned and transferred to SRM all
patient medical records and biological materials for the purpose of custody and
maintenance, and use in connection with NCRS physicians joining SRM and
continuing to practice medicine solely through SRM; and


Whereas, pursuant to a Purchase and Sale Agreement dated as of the date first
above written, IntegraMed has acquired all the issued and outstanding membership
interests of NRMA, LLC (“NRMA”) and Northwest Center for Reproductive Sciences,
LLC (“NCRS”) with combined Balance Sheets having a negative equity of not more
than $657, 908.00 (“Negative Balance Sheet Assumption”). NRMA and NCRS are
hereinafter referred to as “NCRS”; and


Whereas, IntegraMed and SRM wish to amend the Agreement, in pertinent part,
providing that IntegraMed’s exclusive right to provide the Services, as defined
in the Agreement, now includes the medical practice the Physicians engaged in
through NCRS and will continue to engage in through SRM and to reflect an
additional right to service fee payment in connection with the Physicians
joining SRM.


Now Therefore, in consideration of the mutual promises and covenants herein
contained, and as contained in the Agreement, as amended, IntegraMed and SRM
agree as follows:

 
 

--------------------------------------------------------------------------------

 







1.           The term “PC” set forth in the Agreement includes NCRS and the
Physicians, as absorbed by SRM from and after the date hereof, based on
Physicians having become shareholders of SRM as of the date hereof and agreeing
to provide Infertility Services exclusively through SRM from and after the date
hereof.


2.           SRM agrees that in consideration of IntegraMed acquiring NCRS with
the Negative Balance Sheet Assumption,  the exclusive right to service fee, as
provided for in the Agreement, is amended to include the additional amount of
$2,307,908, as such additional amount may be adjusted up or down to take into
account the actual amount of the negative balance sheet assumption if the
negative balance sheet equity as of January 14, 2011 is greater or less than
$657,908.00 and IntegraMed has not be made whole by Physicians as provided for
in the Purchase and Sale Agreement  (“Additional Right to Service Fee”) for
which Additional Right to Service Fee the Physicians have, respectively, entered
into Personal Responsibility Agreements among themselves, SRM and IntegraMed for
their proportionate share $1,673,408 (as may be adjusted if negative balance
sheet assumption is greater or less than $657,908.00 and IntegraMed shall not
have been made whole by Physicians as provided for in the Purchase and Sale
Agreement) of the Additional Right to Service Fee, with the 6 pre-existing
owners of SRM entering into Physician Responsibility Agreements for an equal
1/6th share each of the remaining  $634,500.


3.           SRM agrees that for the 365-day period from the Closing Date of the
transactions provided in for the 2nd and 3rd Whereas clauses hereof, IntegraMed
will be paid a minimum Additional Service Fee, as defined in the Agreement, of
not less than $1.5 million in PDE.


4.           Section 8.1 of the Agreement is hereby deleted in its entirety and
the following substituted therefor:


8.1           The term of this Agreement shall begin on January 1, 2004 (the
“Effective Date”) and shall continue for fifteen (15) years (the “Term”), with
automatic successive fifteen- (15) years terms (each, a “Renewal Term”), unless
sooner terminated as herein provided. In the event PC elects not to renew this
Agreement at the expiration of the Term or a Renewal Term, PC shall give
IntegraMed not less than one (1) year’s prior written notice of its intention
not to renew at the expiration of the Term or a Renewal Term.


4.           Section 9.3, which reads as follows, is hereby deleted:

First Amendment - SRM Service Agreement
 
Page 2

--------------------------------------------------------------------------------

 



     9.3            PC shall have the option, after this Agreement has been in
effect for five (5) years to terminate this Agreement without cause by giving
IntegraMed twelve months’ prior written notice of PC’s intent to terminate.


5.           Section 10.3, which reads as follows, is hereby deleted:


 10.3           Termination by PC Pursuant to Section 9.3.   In the event this
Agreement is terminated pursuant to Section 9.3, PC shall be obligated to
perform the following acts and make the following payments to IntegraMed:


 
10.3.1
PC shall assume all office and equipment leases in IntegraMed’s name for the
benefit of PC. In assuming such leases, PC shall be obligated to have IntegraMed
released from any further liability under all such leases.



 
10.3.2
PC shall be obligated to repurchase from IntegraMed all uncollected Accounts
Receivables purchased from PC by IntegraMed.



 
10.3.3
PC shall be obligated to purchase from IntegraMed all Fixed Assets reflected on
IntegraMed’s books and records for the benefit of PC at the net book value as of
the last day of the month preceding the closing date of the transactions
occurring pursuant to Section 10.3



 
10.3.4
PC shall be obligated to pay IntegraMed the unamortized amount of the Right to
Service Fee provided for in Section 8.2 which amount is amortized by IntegraMed
in accordance with GAAP.



 
10.3.5
PC shall be obligated to pay IntegraMed the unpaid balance on any and all
Advances or loans owed to IntegraMed as of the closing date of the transactions
provided for in Section 10.3.



 
10.3.6
PC shall hire such IntegraMed employees deployed directly in providing services
to PC as of the closing of the transactions occurring pursuant to Section 10.3
as PC shall determine. PC shall indemnify and hold IntegraMed harmless for any
and all out-of-pocket expenses or losses incurred by IntegraMed with respect to
any claim, including, but not limited to unemployment compensation claims,
against IntegraMed by or on behalf of any employee not hired by PC pursuant to
this Section 10.3.6.


First Amendment - SRM Service Agreement
 
Page 3

--------------------------------------------------------------------------------

 



 
10.3.7
PC shall be obligated to pay IntegraMed liquidated damages in the amount equal
to two times the trailing 12 months Base and Additional Service Fee paid to
IntegraMed by PC.



 
10.3.8
The closing of the transactions provided for in Sections 10.3.1 to 10.3.7 shall
take place within two weeks prior to the expiration of the twelve-month
notification provided for in Section 9.3



5.            A new Section 10.3 is hereby added as follows:



 
10.3
Expiration of the Term or a Renewal Term.  In the event this Agreement expires,
as a result of the action of SRM notifying IntegraMed of non-renewal, at the end
of the Term or a Renewal Term, the following shall apply:




 
10.3.1
On the last day of the Term or Renewal Term (the “Closing Date” for purposes of
this Section 10.3.1), PC shall:




   (a)
 
Pay to IntegraMed in immediately available funds, an amount equal to the net
book value (in accordance with GAAP, taking into account year-end adjustments,
if any, normally applied at year end) of all IntegraMed Assets at all Facilities
made available to PC by IntegraMed;



(b)
Pay to IntegraMed in immediately available funds, an amount equal to the
uncollected accounts receivable purchased from PC prior to the Closing Date;



(c)
Pay to IntegraMed an amount equal to two times the trailing 12 months Base and
Additional Service Fee paid to IntegraMed by PC.



(d)
Pay to IntegraMed, in immediately available funds, the greater of: $2,307,908 or
$2,307,908 adjusted by the difference between $657,908.00 and the actual amount
of the negative balance sheet assumption assumed by IntegraMed in the NCRS
purchase as described in the 3rd Whereas clause of the First Amendment to
Service Agreement dated January 14, 2011 between PC and IntegraMed.  The actual
amount of the negative balance sheet assumption is calculated based on the
negative balance sheet equity determined as of January 14, 2011.


First Amendment - SRM Service Agreement
 
Page 4

--------------------------------------------------------------------------------

 

(e)
Provide to IntegraMed a Consent to Assignment from each landlord of real estate
leased by IntegraMed for the benefit of PC to the extent each landlord is
willing to provide such consent. The parties shall endeavor to obtain a consent
that include a release of IntegraMed from any further obligations or liability
under the leases as of the Closing Date, except for liabilities accruing prior
to the Closing Date, and shall satisfy any requirements provided for in the
assignment provisions of the applicable leases;



(f)
Hire all IntegraMed employees working at the Facilities or make provision for
their termination, without liability to IntegraMed for payments owed to
Employees for services rendered after the Closing Date; provided IntegraMed
shall be responsible for any pre-existing employment liabilities, such as
accrued vacation or severance or wrongful termination.

 
 

(g)  Pay to IntegraMed in immediately available funds any outstanding
liabilities owed IntegraMed under this Agreement, including any and all loans or
Advances by IntegraMed to SRM, provided that IntegraMed shall provide standard
representations and warranties and agreements with regard to ownership and
freedom from any continuing liabilities other than for future payments owed
under leases assumed by SRM, the parties agreeing that IntegraMed shall deliver
the assets and business free of any and all liabilities incurred or in existence
prior to closing or relating to periods prior to closing.

 
                                 
(h)
Execute such documents and perform such acts as may be reasonably necessary to
accomplish the transactions required to effect the termination; including
without limitation, a mutually acceptable asset purchase agreement, and
necessary assignments and related instruments, which documents are expected to
contain the usual and customary seller and shareholder representations,
warranties, indemnities, covenants, conditions and other terms and provisions
for transactions of this nature, including, without limitation, representations
as to ownership, business operation, financial condition and statements etc.



6.           All other provisions of the Service Agreement, as amended, not in
conflict with this First Amendment remain in full force and effect.

First Amendment - SRM Service Agreement
 
Page 5

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have signed this First Amendment as the date
first written above.


IntegraMed America, Inc.


 

 By:  /s/ Andrew Mintz     Andrew Mintz, Executive Vice President & President  
 Attain Fertility Centers Division             Seattle Reproductive Medicine,
Inc., P.S.              By:  /s/ Nancy Klein, MD    Nancy Klein, M.D. President
           

 



First Amendment - SRM Service Agreement
 
Page 6
 
